Exhibit 10.4

 

COLLATERAL AGREEMENT

 

Made by

 

EACH OF THE GRANTORS PARTY HERETO

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

June 17, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

 

1.01

Definitions

2

 

 

 

ARTICLE II SECURITY INTEREST

9

 

 

2.01

Grant of Security Interest

9

2.02

Certain Limited Exclusions

10

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

10

 

 

3.01

Ownership of Collateral; Absence of Encumbrances and Restrictions

10

3.02

No Required Consent

10

3.03

Security Interest

11

3.04

No Filings By Third Parties

11

3.05

Name; No Name Changes

11

3.06

Location of the Grantors and Collateral

11

3.07

Accounts, Instruments, Equity Interests, Claims and Letter of Credit Rights

11

3.08

Taxpayer and Organizational Identification Number

12

3.09

Pledged Equity Interests; Pledged Debt

12

3.10

Intellectual Property

12

3.11

Special Collateral

14

3.12

Accounts Receivable

14

3.13

Perfection Certificate

15

 

 

ARTICLE IV COVENANTS AND AGREEMENTS

15

 

 

4.01

Change in Location of Collateral or Grantor

15

4.02

Change in Grantor’s Name or Corporate Structure

15

4.03

Collateral in Possession of Third Parties

15

4.04

Delivery of Collateral

16

4.05

Maintenance of Security Interest

16

4.06

Records and Inspection Rights

16

4.07

Reimbursement of Expenses

16

4.08

Further Assurances

17

4.09

Maintenance of Collateral

18

4.10

Use, Possession and Control of Collateral

18

4.11

Collateral Attached to Other Property

18

4.12

Intellectual Property

18

4.13

Deposit Accounts, Securities Accounts and Commodity Accounts

20

4.14

Pledged Equity Interests, Investment Related Property

20

4.15

[Reserved]

22

 

i

--------------------------------------------------------------------------------


 

4.16

Commercial Tort Claims

22

4.17

Landlord’s Access Agreements; Bailee Letters

22

 

 

ARTICLE V RIGHTS, DUTIES AND POWERS OF ADMINISTRATIVE AGENT

22

 

 

5.01

Discharge Encumbrances

22

5.02

Licenses and Rights to Use Collateral

22

5.03

Cumulative and Other Rights

22

5.04

Disclaimer of Certain Duties

23

5.05

Modification of Secured Obligations; Other Security

23

5.06

Investment Related Property

24

 

 

ARTICLE VI EVENTS OF DEFAULT

24

 

 

6.01

Remedies

24

6.02

Attorney-in-Fact

27

6.03

[Reserved]

28

6.04

Liability for Deficiency

28

6.05

Reasonable Notice

28

6.06

Non-judicial Enforcement

28

6.07

Grantors Remain Liable

28

 

 

ARTICLE VII MISCELLANEOUS PROVISIONS

29

 

 

7.01

Notices

29

7.02

Amendments and Waivers

29

7.03

Reserved

29

7.04

Possession of Collateral

29

7.05

Redelivery of Collateral

29

7.06

Governing Law; Jurisdiction; Waiver of Jury Trial

30

7.07

Continuing Collateral Agreement

30

7.08

Termination

30

7.09

Counterparts; Effectiveness

31

7.10

No Personal Liability of Directors, Officers, Employees and Stockholders

31

7.11

Administrative Agent

31

7.12

Additional Grantors

32

7.13

Acknowledgments and Agreements by Grantors and each issuer of Pledged Equity
Interests

32

 

EXHIBITS

A                                       General Information

B                                       Intellectual Property

C                                       Financing Statements

D                                       Accounts, Pledged Equity
Interests, Instruments, Commercial Tort Claims & Letters of Credit

E                                        Form of Collateral Agreement Supplement

F                                         Form of Perfection Certificate

 

ii

--------------------------------------------------------------------------------


 

COLLATERAL AGREEMENT

 

This COLLATERAL AGREEMENT (this “Agreement”) is made as of June 17, 2014, by US
ECOLOGY, INC., a Delaware corporation (“Borrower”), each of the Subsidiaries of
Borrower identified as Grantors on the signature pages hereto and each of the
Subsidiaries of Borrower party hereto from time to time as an Additional Grantor
(as herein defined) (the “Subsidiary Guarantors” and, collectively with
Borrower, the “Grantors”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent (together with its successors and assigns in such
capacity, the “Administrative Agent”), for the benefit of the Secured Parties
(as defined below).

 

W I T N E S S E T H:

 

A.                                    Borrower intends to enter into that
certain Credit Agreement, dated as of the date hereof (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Borrower, each lender from time to time party thereto
and Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender and Issuing Lender;

 

B.                                    Subject to the terms and conditions of the
Credit Agreement, certain Grantors may enter into one or more Secured Hedge
Agreements with one or more Hedge Banks and one or more Secured Cash Management
Agreements with one or more Cash Management Banks;

 

C.                                    Each of the Grantors intends to enter into
that certain Guaranty, dated as of the date hereof (as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”), by the Grantors party thereto in favor of the Administrative Agent,
pursuant to which the Grantors will guarantee the Guaranteed Obligations (as
defined in the Guaranty Agreement);

 

D.                                    In consideration of the extensions of
credit and other accommodations of the Lenders, Hedge Banks and Cash Management
Banks as set forth in the Loan Documents, Secured Hedge Agreements and Secured
Cash Management Agreements, each Grantor has agreed to secure such Grantor’s
Secured Obligations as set forth herein; and

 

E.                                     It is a condition precedent to the making
of the loans and other financial accommodations under the Credit Agreement that
each Grantor shall have executed and delivered this Agreement.

 

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Administrative Agent hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.01                        Definitions.  When used herein, (a) the terms
Account, As-Extracted Collateral, Certificated Security, Chattel Paper,
Commercial Tort Claims, Commodity Account, Deposit Account, Document, Equipment,
Farm Products, Financial Asset, Fixture,
Goods, Instrument, Inventory, Investment Property, Letter of Credit, Letter of
Credit Rights, Manufactured Homes, Record, Securities Account, Security,
Security Entitlement, Supporting Obligations and Uncertificated Security have
the respective meanings assigned thereto in the Code (as defined below) and if
defined in more than one article of the Code shall have the meaning set forth in
Article 9 thereof; (b) capitalized terms which are not otherwise defined have
the respective meanings assigned thereto in the Credit Agreement; and (c) the
following terms have the following meanings (such definitions to be applicable
to both the singular and plural forms of such terms):

 

“Account Debtor” means the party who is obligated on or under any Account
Receivable, Chattel Paper, Contract Right or General Intangible.

 

“Account Receivable” means any Account, including without limitation any right
of a Grantor to payment for goods sold or leased or for services rendered.

 

“Additional Grantor” shall have the meaning assigned in Section 7.12.

 

“Administrative Agent” shall have the meaning assigned in the preamble hereto.

 

“Agreement” shall have the meaning assigned in the preamble hereto.

 

“Borrower” shall have the meaning assigned in the preamble hereto.

 

“Code” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interests in any Collateral is governed by the Uniform Commercial Code as in
effect in any jurisdiction other than the State of New York, “Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or the effect of perfection or
non-perfection.

 

“Collateral” shall have the meaning assigned in Section 2.01.

 

“Collateral Agreement Supplement” shall have the meaning assigned in
Section 7.12.

 

“Computer Hardware and Software” means all of a Grantor’s rights (including
rights as licensee and lessee) with respect to (i) computer and other electronic
data processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all software programs designed for use on
the computers and electronic data processing hardware described in clause
(i) above, including all

 

2

--------------------------------------------------------------------------------


 

operating system software, utilities and application programs in whatsoever form
(source code and object code in magnetic tape, disk or hard copy format or any
other listings whatsoever); (iii) any firmware associated with any of the
foregoing; and (iv) any documentation for hardware, software and firmware
described in clauses (i), (ii) and (iii) above, including flow charts, logic
diagrams, manuals, specifications, training materials, charts and pseudo codes.

 

“Contract(s)” means all contracts or other agreements between a Grantor and one
or more additional parties.

 

“Contract Rights” means all rights of a Grantor (including, without limitation,
all rights to payment) under each Contract.

 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming a Grantor as licensee or licensor and providing for the
grant of any right to use or sell any works covered by any Copyright (including,
without limitation, all Copyright Licenses set forth in Exhibit B hereto).

 

“Copyrights” means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by a Grantor (including, without
limitation, all copyrights described in Exhibit B hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Copyright Office
or in any similar office or agency of the United States or any other country or
any political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof.

 

“Credit Agreement” shall have the meaning assigned in the recitals hereto.

 

“Excluded Accounts” means any (i) Deposit Accounts (x) with a value of less than
$100,000 individually and $500,000 in the aggregate (y) used solely as a tax or
payroll account, escrow account, trust account, flexible spending benefit
account or pension account or (z) that are zero balance accounts,
(ii) Securities Accounts or Security Entitlements with a value of less than, or
having funds or other assets credited thereto with a value of less than,
$100,000 individually and $500,000 in the aggregate and (iii) Commodity Accounts
or Commodity Contracts with a value of less than, or having funds or other
assets credited thereto with a value of less than, $100,000 individually and
$500,000 in the aggregate.

 

“Excluded Property” means (a) any license, permit, or authorization issued by
any Governmental Authority, but solely to the extent a security interest in such
license, permit or authorization is prohibited under applicable law or under the
terms of any such license, permit, or authorization (unless such applicable law
or such terms would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the Code (or any successor provision or provisions)), provided that the Proceeds
(and the rights to Proceeds so long as the rights to Proceeds do not in and of
themselves constitute Excluded Property) of any such license, permit or
authorization shall constitute Collateral except to the extent prohibited by any
applicable law, rule or regulation or the terms of any such license,

 

3

--------------------------------------------------------------------------------


 

permit or authorization, (b) any lease, license, contract or agreement, and any
assets or property covered by any of the foregoing, that is pursuant to the
terms thereof (but only to the extent permitted under Section 9.10 of the Credit
Agreement) or any mandatory provisions of applicable law, prohibited from being
pledged as security or create a right of termination in favor of any other party
thereto (other than any Grantor) (unless such prohibition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor
provision or provisions)); provided that, with respect to this clause, upon the
termination of such prohibitions for any reason whatsoever or in the event such
prohibitions are or become unenforceable under applicable law, such foregoing
property shall automatically become Collateral hereunder; and provided further
that the foregoing exclusions shall not include any Proceeds of any such
Excluded Property; (c) any “intent-to-use” application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law; (d) any Equity
Interest in any Non-Guarantor Subsidiary except Equity Interests in any First
Tier Foreign Subsidiary not in excess of 65% of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2(c)(2)) (provided that the issued and outstanding Equity
Interests in such First Tier Foreign Subsidiary not so entitled to vote shall
not be excluded under this clause (d)); (e) any motor vehicles and other assets
subject to a certificate of title; provided that the Proceeds of any such motor
vehicles or other assets that do not in and of themselves constitute Excluded
Property shall be included as Collateral; (f) any assets or property subject to
Liens permitted under Section 9.2(h) of the Credit Agreement for which the terms
of the related Indebtedness prohibit the Liens granted under the Loan Documents
or create a right of termination in favor of any other party thereto (other than
a Grantor) (unless such terms would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the Code (or any successor provision or provisions)) (it being
understood and agreed that such property will cease to be Excluded Property
immediately and automatically at such time as such prohibitions cease to exist);
(g) Deposit Accounts used solely as a tax or payroll account, escrow account,
trust account, flexible spending benefit account or pension account; (h) all fee
owned and leasehold interests in real property; and (i) any assets as to which
the Administrative Agent and Borrower agree that the cost of obtaining a
security interest in or perfection thereof are excessive in relation to the
benefit to the Secured Parties of the security to be afforded thereby.

 

“General Intangibles” means all of a Grantor’s “general intangibles” as defined
in the Code and, in any event, includes (without limitation) all of such
Grantor’s trademarks and goodwill of the business relating thereto, trade names,
Patents, Copyrights, Trademarks, Trade Secrets, customer lists, inventions,
designs, software programs, mask works, registrations, licenses, franchises, tax
refund claims, guarantee claims, security interests, rights to indemnification,
payment intangibles, all contractual rights and obligations or indebtedness
owing to such Grantor from whatever source arising, all things in action, rights
represented by judgments, claims arising out of tort and other claims relating
to the Collateral (including the right to assert and otherwise be the proper
party of interest to commence and prosecute actions),

 

4

--------------------------------------------------------------------------------


 

and all rights in respect of any pension plan or similar arrangement maintained
for employees of such Grantor.

 

“Grantors” shall have the meaning assigned in the preamble hereto.

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

“Guaranty Agreement” shall have the meaning assigned in the recitals hereto.

 

“Guaranteeing Grantor” shall have the meaning assigned in Section 7.03.

 

“Insurance” means (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” means all past, present and future: trade secrets and
other proprietary information; Trademarks, service marks, business names,
designs, logos, indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights; unpatented inventions (whether or not
patentable); patent applications and Patents; industrial designs, industrial
design applications and registered industrial designs; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, source codes,
object codes and other physical manifestations, embodiments or incorporations of
any of the foregoing; the right to sue for all past, present and future
infringements of any of the foregoing; and all common law and other rights
throughout the world in and to all of the foregoing.

 

“Intellectual Property Security Agreements” means the intellectual property
security agreements, and any supplements thereto, executed by each of the
Grantors and delivered herewith.

 

“Investment Accounts” means the Securities Accounts, Commodity Accounts and
Deposit Accounts.

 

“Investment Related Property” means:  (i) all “investment property” (as such
term is defined in Article 9 of the Code) and (ii) all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Equity Interests, Pledged Debt, Investment Accounts and certificates of
deposit.

 

“Laws” means all applicable provisions of constitutions, laws, statutes,
ordinances, rules, treaties, regulations, permits, licenses, binding government
approvals, binding written

 

5

--------------------------------------------------------------------------------


 

government interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Licensed Intellectual Property” shall have the meaning assigned in
Section 3.10(a).

 

“Licenses” means, collectively, the Copyright Licenses, the Trademark Licenses,
the Patent Licenses and the Trade Secret Licenses.

 

“Material Intellectual Property” shall mean Intellectual Property owned by a
Grantor, or licensed by a Grantor pursuant to a License, included in the
Collateral that is material to the business of a Grantor or is otherwise of
material value.

 

“Obligor” means any Person liable (whether directly or indirectly, primarily or
secondarily) for the payment or performance of any of the Secured Obligations
whether as maker, co-maker, endorser, guarantor, accommodation party, general
partner or otherwise.

 

“Other Obligor” means, with respect to any Grantor, each Obligor other than such
Grantor.

 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming such Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in
Exhibit B hereto).

 

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in
Exhibit B hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office, or in any similar office or
agency of the United States or any other country or any political subdivision
thereof), and all reissues, divisions, continuations, continuations in part and
extensions or renewals thereof.

 

“Payment in Full of the Secured Obligations” shall have the meaning assigned to
“payment in full” in Section 1.2 of the Credit Agreement.  The expressions
“payment in full,” “paid in full” and any other similar terms or phrases when
used herein or in any other document with respect to the Secured Obligations
shall have the correlative meanings.

 

“Perfection Certificate” means the certificate substantially in the form of
Exhibit F dated as of the date hereof and delivered by the Grantors to the
Administrative Agent.

 

“Permits” means any and all actions, approvals, certificates, consents, waivers,
exemptions, variances, franchises, orders, permits, authorizations, rights,
registrations or licenses of or from any Governmental Authority.

 

6

--------------------------------------------------------------------------------


 

“Pledged Debt” means all indebtedness for borrowed money owed to a Grantor,
whether or not evidenced by any Instrument, including, without limitation, all
indebtedness described on Exhibit D under the heading “Pledged Debt” (as such
exhibit may be amended or supplemented from time to time), issued by the
obligors named therein, the instruments, if any, evidencing such any of the
foregoing, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the foregoing.

 

“Pledged Equity Interests” means all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity.

 

“Pledged LLC Interests” means all interests in any limited liability company and
each series thereof including, without limitation, all limited liability company
interests listed on Exhibit D under the heading “Pledged LLC Interests” (as such
exhibit may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of a Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights to any capital account of the
related limited liability company interests and all rights as a member of the
related limited liability company including all of a Grantor’s aggregate rights
in any limited liability company and each series thereof howsoever characterized
or arising, including, without limitation, (i) the right to a share of the
profits and losses of the limited liability company, (ii) the right to receive
distributions from the limited liability company, and (iii) the right to vote
and participate in the management of the limited liability company.

 

“Pledged Partnership Interests” means all interests in any general partnership,
limited partnership, limited liability partnership or other partnership
including, without limitation, all partnership interests listed on Exhibit D
under the heading “Pledged Partnership Interests” (as such exhibit may be
amended or supplemented from time to time) and the certificates, if any,
representing such partnership interests and any interest of a Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and all rights to any capital account of the related partnership
interests and all rights as a partner of the related partnership including all
of a Grantor’s aggregate rights in any partnership and each series thereof
howsoever characterized or arising, including, without limitation, (i) the right
to a share of the profits and losses of the partnership, (ii) the right to
receive distributions from the partnership, and (iii) the right to vote and
participate in the management of the partnership.

 

“Pledged Stock” means all shares of capital stock owned by a Grantor, including,
without limitation, all shares of capital stock described on Exhibit D under the
heading “Pledged Stock” (as such exhibit may be amended or supplemented from
time to time), and the certificates, if any, representing such shares and any
interest of a Grantor in the entries on the books of the issuer of

 

7

--------------------------------------------------------------------------------


 

such shares or on the books of any securities intermediary pertaining to such
shares, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares.

 

“Proceeds” means:  (i) all “proceeds” as defined in Article 9 of the Code; and
(ii) shall include all dividends, payments or distributions made with respect to
any Investment Related Property and whatever is receivable or received when
Collateral or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary (in each case, regardless
of whether characterized as proceeds under the Code).

 

“Registered Intellectual Property” shall have the meaning assigned in
Section 3.10(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary Guarantor” shall have the meaning assigned in the recitals hereto.

 

“Trade Secret Licenses” means all licenses, contracts or other agreements,
whether written or oral, naming a Grantor as licensee or licensor and providing
for the grant of any right to use or sell any works covered by any Trade Secret
(including, without limitation, all Trade Secret Licenses set forth in Exhibit B
hereto).

 

“Trade Secrets” means all domestic and foreign trade secrets and all other
confidential or proprietary information and know-how whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating, or referring in any way to such
Trade Secret.

 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming a Grantor as licensor or licensee and providing for the
grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all inventory now or hereafter owned by a Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Exhibit B hereto).

 

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names,
d/b/a’s, Internet domain names, trade styles, designs, logos and other source or
business identifiers and all general intangibles of like nature, now or
hereafter owned, adopted, acquired or used by a Grantor (including, without
limitation, all domestic and foreign trademarks, service marks, collective
marks, certification marks, trade names, business names, d/b/as, Internet domain
names, trade styles, designs, logos and other source or business identifiers
described in Exhibit B hereto), all applications, registrations and recordings
thereof (including, without limitation, applications, registrations and
recordings in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof), and all reissues, extensions or renewals
thereof, together with all goodwill of the business symbolized by such marks and
all customer lists, formulae and other Records of such Grantor

 

8

--------------------------------------------------------------------------------


 

relating to the distribution of products and services in connection with which
any of such marks are used.

 

ARTICLE II

 

SECURITY INTEREST

 

2.01                        Grant of Security Interest.  As security for the
prompt and complete payment and performance of the Secured Obligations, each
Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following personal
property of such Grantor, in each case whether now or hereafter existing or in
which any Grantor now has or hereafter acquires an interest and wherever the
same may be located (collectively, but exclusive of any Excluded Property, the
“Collateral”):

 

(i)                                     Accounts Receivable;

 

(ii)                                  Certificated Securities;

 

(iii)                               Chattel Paper;

 

(iv)                              Computer Hardware and Software and all rights
with respect thereto, including, any and all licenses, options, warranties,
service contracts, program services, test rights, maintenance rights, support
rights, improvement rights, renewal rights and indemnifications, and any
substitutions, replacements, additions or model conversions of any of the
foregoing;

 

(v)                                 all Contracts, together with all Contract
Rights arising thereunder;

 

(vi)                              Documents;

 

(vii)                           General Intangibles;

 

(viii)                        Goods (including all of its Equipment, Fixtures
and Inventory) and all accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;

 

(ix)                              Instruments;

 

(x)                                 Insurance;

 

(xi)                              Intellectual Property, including without
limitation all Copyrights, Patents, Trademarks and Trade Secrets, and all
Licenses;

 

(xii)                           Investment Related Property (including without
limitation, Deposit Accounts);

 

(xiii)                        Letters of Credit and Letter of Credit Rights;

 

9

--------------------------------------------------------------------------------


 

(xiv)                       money (of every jurisdiction whatsoever);

 

(xv)                          Commercial Tort Claims to the extent specifically
identified and the proceeds of any litigation, arbitration or similar
proceeding;

 

(xvi)                       Uncertificated Securities; and

 

(xvii)                    Supporting Obligations;

 

together with all books, records, writings, databases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing.

 

2.02                        Certain Limited Exclusions.  Notwithstanding
anything herein to the contrary, but subject to the last sentence of this
Section 2.02, in no event shall the security interest granted under Section 2.01
attach to any Excluded Property.  Notwithstanding the foregoing, all Proceeds
and rights to Proceeds (so long as the rights to Proceeds do not in and of
themselves constitute Excluded Property) of the Excluded Property shall
constitute Collateral hereunder and shall be included within the property and
assets over which a security interest is granted under Section 2.01 except to
the extent specifically provided in the definition of Excluded Property.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and the Secured Parties to accept
this Agreement, each Grantor represents and warrants to the Administrative Agent
(which representations and warranties will survive the creation of the Secured
Obligations), that:

 

3.01                        Ownership of Collateral; Absence of Encumbrances and
Restrictions.  Such Grantor is the sole legal and beneficial owner of the
Collateral purported to be owned by it holding good and indefeasible title to
the same, free and clear of all Liens except for Permitted Liens, and such
Grantor has full right, power and authority to grant a security interest in such
Collateral to the Administrative Agent (subject to any restrictions permitted
under Section 9.10(a) of the Credit Agreement).

 

3.02                        No Required Consent.  Except for such
authorizations, consents or approvals previously obtained and in effect, no
authorization, consent, approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is necessary or required for
(i) the due execution, delivery and performance by such Grantor of this
Agreement, (ii) the grant by such Grantor of the security interest granted by
this Agreement, (iii) the perfection or maintenance of such security interest
(including the first priority nature thereof (subject in priority to Permitted
Liens)) (other than the filing of financing statements and the other documents
required to perfect or maintain the perfection of the Liens granted hereby) or
(iv) the exercise by the Administrative Agent of its rights and remedies under
this Agreement, except as

 

10

--------------------------------------------------------------------------------


 

may be required by federal or state securities laws or antitrust laws (in
connection with the disposition of the Collateral).

 

3.03                        Security Interest.  The grant of the security
interest in and Lien on the Collateral pursuant to this Agreement creates a
valid and continuing security interest in and Lien on the Collateral in favor of
the Administrative Agent for the benefit of the Secured Parties, enforceable
against such Grantor (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies) and,
upon the filing of financing statements attached hereto as Exhibit C in the
filing office for the locations of the Collateral and the Grantors that are on
Exhibit A hereof, the security interests granted hereby which can be perfected
by the filing of financing statements will be perfected, prior to all other
Liens except Permitted Liens, and securing payment and performance of the
Secured Obligations.

 

3.04                        No Filings By Third Parties.  Other than any
financing statement or other public notice or recording naming the
Administrative Agent as secured party therein on behalf of the Secured Parties
or financing statements with respect to Permitted Liens, no financing statement
or other public notice or recording covering the Collateral is on file in any
public office and such Grantor has not signed and will not sign, any document or
agreement authorizing the filing of any such financing statement or other public
notice or recording prior to Payment in Full of the Secured Obligations.

 

3.05                        Name; No Name Changes.  The name of such Grantor set
forth on Exhibit A hereto is the true and correct full legal name of such
Grantor, and, except as described on Exhibit A hereto, such Grantor has not,
during the preceding five (5) years, entered into any contract, agreement,
security instrument or other document using a name other than, or been known by
or otherwise used any name other than, the name used by such Grantor herein.

 

3.06                        Location of the Grantors and Collateral.  As of the
date hereof (or, if later, the date of the most recent supplement to the
Perfection Certificate delivered pursuant to Section 8.2(i) of the Credit
Agreement), Grantor’s chief executive office, principal place of business, the
locations of such Grantor’s records concerning Collateral and each location at
which such Grantor maintains Inventory, Goods and Equipment having a fair market
value in excess of $500,000 for such location are set forth on Exhibit A
hereto.  Except as set forth on Exhibit A hereto as of the date hereof (or, if
later, the date of the most recent supplement to the Perfection Certificate
delivered pursuant to Section 8.2(i) of the Credit Agreement), none of the
Inventory, Good or Equipment that is included in the Collateral having a fair
market value in excess of $500,000 (per issuer, bailee or warehouseman, as
applicable) is in the possession of an issuer of a Negotiable Document therefor
or is otherwise in the possession of any bailee or warehouseman.

 

3.07                        Accounts, Instruments, Equity Interests, Claims and
Letter of Credit Rights.  Exhibit D hereto sets forth, as of the date hereof
(or, if later, the date of the most recent supplement to the Perfection
Certificate delivered pursuant to Section 8.2(i) of the Credit Agreement), under
the appropriate headings all of such Grantor’s: (1) Deposit Accounts,
(2) Securities Accounts, (3) Pledged Equity Interests (4) Instruments
(5) Commercial Tort Claims

 

11

--------------------------------------------------------------------------------


 

and (6) Letter of Credit Rights for letters of credit.  Except as set forth on
Exhibit D hereto, such Grantor is the sole entitlement holder or customer of
each such account, and no Grantor has consented to or is otherwise aware of any
Person other than the Administrative Agent having control within the meaning of
Section 9-104 or Section 9-106 of the Code, as applicable, over any such
Securities Account or Deposit Account or any Collateral held or deposited
therein, in each case in which such Grantor has an interest.

 

3.08                        Taxpayer and Organizational Identification Number. 
The federal taxpayer identification number, and state of formation or
incorporation organizational identification number, if any, of each Grantor are
set forth on Exhibit A hereto.

 

3.09                        Pledged Equity Interests; Pledged Debt.

 

(a)                                 Such Grantor is the record and beneficial
owner of such Grantor’s Pledged Equity Interests free of all Liens, rights or
claims of other Persons (except for the Liens in favor of the Administrative
Agent under the Loan Documents and Permitted Liens) and, as of the date hereof,
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
of the Pledged Equity Interests. All the shares of the Pledged Equity Interests
have been duly authorized and validly issued, are fully paid and nonassessable
(to the extent such concepts are applicable to issuers that are corporations)
and represent the legal, valid and binding obligation of the issuers thereof,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(b)                                 Each item of Pledged Debt has (or solely
with respect to issuers that are not Grantors or Subsidiaries of such Grantors,
to such Grantor’s knowledge) been duly authorized, authenticated or issued, and
delivered and is the legal, valid and binding obligation of the issuers thereof
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law.  All of the issued and
outstanding intercompany indebtedness evidenced by an instrument or certificated
security of the respective issuers or obligors thereof owing to such Grantor
constitutes Pledged Debt.

 

3.10                        Intellectual Property.

 

(a)                                 Exhibit B lists all Material Intellectual
Property which is (i) registered with a Governmental Authority or is the subject
of an application for registration, in each case which is owned by such Grantor
in its own name on the date hereof (collectively, the “Registered Intellectual
Property”), or (ii) used by such Grantor pursuant to a License, other than
agreements for non-customized software that are commercially available on
reasonable terms to the public (the “Licensed Intellectual Property”), in which
case Exhibit B shall also list the applicable License.  Except as set forth in
Exhibit B (as such exhibit may be amended or supplemented from time to time),
such Grantor is the exclusive owner of the entire and unencumbered right, title
and interest in and to all such Registered Intellectual Property, and is
entitled to use all such

 

12

--------------------------------------------------------------------------------


 

Licensed Intellectual Property subject only to the license terms of the
licensing or franchise agreements referred to in paragraph (c) below and
Permitted Liens.  To the Grantor’s knowledge, such Grantor has the right to use
all Intellectual Property which it uses in its business except as could not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in Exhibit B (as such exhibit may be amended or supplemented from time to time),
such Grantor has made all filings and recordations necessary to record its
ownership interest in its Registered Intellectual Property.

 

(b)                                 Except as set forth on Exhibit B, all
Registered Intellectual Property is unexpired and has not been abandoned.  To
the Grantor’s knowledge, all owned Material Intellectual Property is valid and
enforceable except as could not reasonably be expected to have a Material
Adverse Effect.  To the Grantor’s knowledge, neither the operation of such
Grantor’s business as currently conducted nor the use of any Intellectual
Property in connection therewith infringes, misappropriates, dilutes, misuses or
otherwise violates the Intellectual Property rights of any other Person except
as could not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Except as set forth in Exhibit B, on the
date hereof (i) none of the Material Intellectual Property owned or licensed by
such Grantor is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor (other than licensing or
franchise agreements granted to suppliers, distributors or customers in the
ordinary course of business) and (ii) there are no other agreements,
settlements, consents, obligations, orders, injunctions, decrees or judgments,
covenants not to sue, non-assertion assurances or releases to which the Grantor
is a party which could reasonably be expected to have a Material Adverse Effect
on the validity or enforceability or such Grantor’s use of any Material
Intellectual Property owned by such Grantor, it being understood that Grantor’s
rights to use Intellectual Property pursuant to any Licenses are governed by the
terms of the related Licenses and therefore such terms shall not be considered
to have a Material Adverse Effect.

 

(d)                                 To the knowledge of such Grantor, with
respect to each License of Material Intellectual Property that is used in the
operation of such Grantor’s business (other than agreements for non-customized
software that are commercially available on reasonable terms to the public):
(A) such License is valid, binding, enforceable and in full force and effect;
(B) such Grantor has not received any notice of termination or cancellation
under such License; (C) such Grantor has not received any notice of a breach or
default under such License, which breach or default has not been cured;
(D) neither such Grantor nor any other party to such License is in breach or
default thereof in any material respect, and no event has occurred that, with
notice or lapse of time or both, would constitute such a breach or default or
permit termination, modification or acceleration under such License, in each
case except as could not reasonably be expected to have a Material Adverse
Effect.

 

(e)                                  Except as set forth in Exhibit B, no
holding, decision or judgment has been rendered by any Governmental Authority in
the United States, Canada or in any other major market in which such Grantor
currently operates business that would materially limit or cancel the validity
or enforceability of, or such Grantor’s rights in, any Material Intellectual
Property owned by such Grantor.

 

13

--------------------------------------------------------------------------------


 

(f)                                   Except as set forth in Exhibit B, no
action or proceeding is pending, or, to such Grantor’s knowledge, threatened
against any Grantor, on the date hereof (i) seeking to limit, cancel or question
the validity, enforceability, scope, registration, ownership or use of any
Registered Intellectual Property other than in non-final office actions issued
in the course of prosecution of applications for registration, or (ii) alleging
that the conduct of such Grantor’s business infringes, misappropriates, dilutes,
or otherwise violates any Intellectual Property rights of any other Person, in
each case except as could not reasonably be expected to have a Material Adverse
Effect.  To such Grantor’s knowledge, no Person has been or is engaging in any
activity that infringes, misappropriates, dilutes, or otherwise violates
Intellectual Property rights of such Grantor, in each case except as could not
reasonably be expected to have a Material Adverse Effect.

 

(g)                                  Except as set forth in Exhibit B, such
Grantor has, consistent with industry practices and as determined in its
reasonable business judgment, performed all acts and has paid all required
renewal, maintenance and other fees and taxes required to maintain each and
every item of Registered Intellectual Property that is Material Intellectual
Property in full force and effect.  Such Grantor has been using, consistent with
industry standards and as determined in its reasonable business judgment,
appropriate statutory notices of registration in connection with its use of
registered Trademarks, proper marking practices in connection with its use of
Patents, and appropriate notice of copyright in connection with its publication
of Copyrights, in each case to the extent such Trademarks, Patents and
Copyrights constitute Material Intellectual Property, except to the extent the
failure to do so could not be reasonably expected to result in a Material
Adverse Effect.

 

(h)                                 To the Grantor’s knowledge, none of the
Trade Secrets that constitute Material Intellectual Property of such Grantor has
been unlawfully used, divulged, disclosed or misappropriated to the detriment of
such Grantor for the benefit of any other Person.  Such Grantor has taken
commercially reasonable steps to protect the confidentiality of its Trade
Secrets consistent with industry standards.

 

(i)                                     Such Grantor controls, to the extent
possible, the nature and quality of all material products sold and all material
services rendered under or in connection with all Trademarks of such Grantor
that are Material Intellectual Property, in each case consistent with industry
standards.

 

3.11                        Special Collateral.  None of the Collateral
constitutes, or is the Proceeds of, (1) Farm Products, (2) As-Extracted
Collateral, (3) Manufactured Homes, (4) timber to be cut, (5) health care
insurance receivables or (6) aircraft, aircraft engines, satellites or ships.

 

3.12                        Accounts Receivable.  Each Account Receivable that
is included in the Collateral (i) to such Grantor’s knowledge, is the legal,
valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) to such
Grantor’s knowledge, is enforceable in accordance with its terms, subject to the
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
(iii) that is material to the conduct of the business of such Grantor, is not
subject to any setoffs, defenses, taxes or counterclaims (except for setoffs,

 

14

--------------------------------------------------------------------------------


 

defenses, taxes or counterclaims in accordance with the Credit Agreement,
Permitted Liens and refunds, returns, and allowances in the ordinary course of
business, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Grantor) and (iv) is and will be in compliance
with all applicable laws and regulations except to the extent such
non-compliance could not reasonably be expected to result in a Material Adverse
Effect.

 

3.13                        Perfection Certificate.  Each supplement to the
Perfection Certificate delivered pursuant to Section 8.2(i) of the Credit
Agreement shall be deemed to supplement the Exhibits hereto effective as of the
date of delivery of such supplement to the Administrative Agent.

 

ARTICLE IV

 

COVENANTS AND AGREEMENTS

 

Each Grantor will at all times comply with the covenants and agreements
contained in this Article IV, from the date hereof and until the Payment in Full
of the Secured Obligations:

 

4.01                        Change in Location of Collateral or Grantor.  Such
Grantor will not change the location of such Grantor’s chief executive office,
principal place of business, location of such Grantor’s records concerning the
Collateral or location of any tangible Collateral with fair market value in
excess of $500,000 unless such Grantor gives the Administrative Agent at least
ten (10) Business Days prior written notice thereof (or such shorter period as
agreed to by the Administrative Agent) and shall have delivered to the
Administrative Agent such new financing statements or other documentation as may
be reasonably necessary or required by the Administrative Agent to ensure the
continued perfection and priority of its security interest in the Collateral.

 

4.02                        Change in Grantor’s Name or Corporate Structure. 
Without limiting any prohibition or restrictions set forth in the Credit
Agreement or other Loan Documents, such Grantor will not change its name,
identity, state of organization, organizational identification number, tax
identification number or corporate structure (including, without limitation, any
merger, consolidation or sale of substantially all of its assets) unless such
Grantor shall have given the Administrative Agent at least ten (10) Business
Days prior written notice thereof and shall have delivered to the Administrative
Agent such new financing statements or other documentation as may be reasonably
necessary or required by the Administrative Agent to ensure the continued
perfection and priority of its security interest in the Collateral.

 

4.03                        Collateral in Possession of Third Parties.  If any
Collateral with an aggregate fair market value in excess of $500,000 is at any
time in the possession or control of any warehouseman, bailee, agent or
independent contractor, such Grantor shall notify such Person of the
Administrative Agent’s security interest in such Collateral.  Upon the
Administrative Agent’s reasonable request, such Grantor shall instruct any such
Person to hold all such Collateral for the Administrative Agent’s account
subject to such Grantor’s instructions, or, if an Event of Default shall have
occurred and be continuing, subject to the Administrative Agent’s instructions.

 

15

--------------------------------------------------------------------------------


 

4.04                        Delivery of Collateral.  Such Grantor will deliver
each letter of credit having a face amount in excess of $500,000 individually,
if any, included in the Collateral to the Administrative Agent, in each case
forthwith upon receipt by or for the account of such Grantor and shall use
commercially reasonable efforts to cause the issuer of such letter of credit to
consent to the assignment of proceeds of such letter of credit to the
Administrative Agent.  After the occurrence and during the continuance of an
Event of Default and upon the request of the Administrative Agent, if any
Collateral becomes evidenced by a promissory note, trade acceptance, tangible
Chattel Paper or any other instrument for the payment of money (other than
checks or drafts in payment of Collateral collected by such Grantor in the
ordinary course of business prior to notification by the Administrative Agent
under Section 6.01(g)), such Grantor will immediately deliver such instrument or
Chattel Paper to the Administrative Agent appropriately endorsed without
reservation and, regardless of the form of presentment, demand, notice of
dishonor, protest and notice of protest with respect thereto, such Grantor will
remain liable thereon as an endorser until such instrument is paid in full.  In
addition, such Grantor shall contemporaneously herewith (or, with respect to
after acquired property, promptly after acquisition thereof) deliver to the
Administrative Agent all instruments having a face amount in excess of $500,000
individually and all certificated securities in each case duly endorsed in blank
or accompanied by transfer powers duly endorsed in blank.

 

4.05                        Maintenance of Security Interest.  Each Grantor
shall maintain the security interest of the Administrative Agent hereunder in
all of such Grantor’s Collateral as a valid, perfected, first priority Lien
(subject in priority only to Permitted Liens), except, with respect to
perfection only, (i) Excluded Accounts and (ii) letter of credit rights not
constituting supporting obligations.

 

4.06                        Records and Inspection Rights.  Each Grantor shall
keep accurate and complete (in all material respects) records of the Collateral
(including proceeds thereof).

 

4.07                        Reimbursement of Expenses.  Each Grantor hereby
assumes all liability for the Collateral, the security interests created
hereunder and any use, possession, maintenance, management, enforcement or
collection of any or all of the Collateral.  Each Grantor agrees, on a joint and
several basis, to indemnify and hold the Administrative Agent harmless from and
against and covenants to defend the Administrative Agent against any and all
losses, damages, claims, costs, penalties, liabilities and reasonable expenses
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary counsel and appropriate local or special counsel,
if reasonably necessary), incurred because of, incident to, or with respect to
the Collateral (including, without limitation, any use, possession, maintenance
or management thereof, or any injuries to or deaths of Persons or damage to
property), except to the extent that such losses, damages, claims, costs,
penalties, liabilities and reasonable expenses (a) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of the Administrative agent or
(b) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from a material breach by the
Administrative Agent of its obligations under the Loan Documents.  All amounts
for which any Grantor is liable pursuant to this Section 4.07 shall be due and
payable by such Grantor to the Administrative Agent within ten (10) Business
Days of demand therefor.  If such Grantor fails to make such payment within such
ten (10) Business Day period (or if demand is not made due to an injunction or
stay arising from bankruptcy or other

 

16

--------------------------------------------------------------------------------


 

proceedings) and the Administrative Agent pays such amount, the same shall be
due and payable by such Grantor to the Administrative Agent, plus interest
thereon from the date of the Administrative Agent’s demand (or from the date of
the Administrative Agent’s payment if demand is not made due to such
proceedings) at the rate determined in accordance with Section 5.1(b) of the
Credit Agreement.

 

4.08                        Further Assurances.  Each Grantor agrees that from
time to time, at the expense of such Grantor, it shall promptly execute and
deliver all further instruments and documents and take all further action that
may be necessary or desirable, or that the Administrative Agent may reasonably
request, in order to create and/or maintain the validity, perfection or priority
of and protect any security interest granted or purported to be granted hereby
or to enable the Administrative Agent to exercise and enforce its rights and
remedies hereunder in respect of any Collateral.  Without limiting the
generality of the foregoing, each Grantor shall, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject such Grantor’s properties,
assets, rights or interests that are required to become Collateral to the Liens
now or hereafter intended to be covered by any of the Loan Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Loan Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which such
Grantor or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.  Each Grantor hereby authorizes the Administrative Agent
to file a Record or Records, including, without limitation, financing or
continuation statements, Intellectual Property Security Agreements and
amendments and supplements to any of the foregoing, in any jurisdictions and
with any filing offices as the Administrative Agent may determine, in its
reasonable discretion, are necessary or advisable to perfect or otherwise
protect the security interest granted to the Administrative Agent herein.  Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as the Administrative Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted to the Administrative Agent
herein, including, without limitation, describing such property as “all assets,
whether now owned or hereafter acquired, developed or created” or words of
similar effect.  Each Grantor shall furnish to the Administrative Agent from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail. 
Notwithstanding anything to the contrary contained herein or in the Code but
without limiting the rights and authorizations of the Administrative Agent
hereunder, the Administrative Agent shall not be obligated to (i) prepare,
record, file, re-record, or re-file any financing statement, perfection
statement, continuation statement or other instrument in any public office or
otherwise ensure the perfection or maintenance of any security interest granted
pursuant to, or contemplated by, any Loan Document, (ii) take any necessary
steps to preserve rights against any parties with respect

 

17

--------------------------------------------------------------------------------


 

to any Collateral, or (iii) take any action to protect against any diminution in
value of the Collateral.

 

4.09                        Maintenance of Collateral.  Each Grantor shall
(a) maintain, preserve and protect all of the material Collateral reasonably
necessary in the operation of its business in good working order and condition,
ordinary wear and tear, obsolescence and condemnation excepted; (b) make all
reasonably necessary repairs thereto and renewals and replacements thereof; and
(c) use the standard of care typical in the industry in the operation and
maintenance of the Collateral, except in each case where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

4.10                        Use, Possession and Control of Collateral.  Such
Grantor will not use any Collateral in violation in any material respect of any
Law, or suffer it to be so used, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.  Such Grantor shall procure and
maintain in effect all Permits that are necessary to the ownership, use or
possession of the Collateral, except to the extent the failure to procure and
maintain such Permits could not reasonably be expected to result in a Material
Adverse Effect.

 

4.11                        Collateral Attached to Other Property.  In the event
that the Collateral may be considered attached or affixed to any immovable
(real) property, such Grantor hereby agrees that this Agreement may be filed for
record in any appropriate records as a financing statement which is a fixture
filing.  In connection therewith, such Grantor will take whatever reasonable
action is required by Section 4.08.  If such Grantor is not the record owner of
such immovable (real) property, such Grantor will provide the Administrative
Agent with any additional security agreements or financing statements reasonably
requested by the Administrative Agent or required by applicable law for the
perfection of the Administrative Agent’s security interest in the Collateral. 
If the Collateral is wholly or partly affixed to the immovable (real) property
or installed in or affixed to other goods and such Collateral has an aggregate
fair market value in excess of $500,000, such Grantor will, on demand of the
Administrative Agent, use its commercially reasonable efforts to furnish the
Administrative Agent with landlord’s waivers, signed by all Persons having an
interest in the immovable (real) property or other goods to which the Collateral
may have become affixed, permitting the Administrative Agent to have access to
the Collateral at all reasonable times and granting the Administrative Agent a
reasonable period of time in which to remove the Collateral after the occurrence
and during the continuance of an Event of Default.

 

4.12                        Intellectual Property.  Such Grantor will exercise
promptly and diligently each and every right which it may have under each
material License (other than any right of termination) and will duly perform and
observe in all respects all of its obligations under each material License and
will take all action necessary to maintain the material Licenses in full force
and effect, in each case, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect, provided that nothing set forth
herein shall be construed to permit a change of business practice or trade dress
that otherwise requires consent hereunder or under the Loan Documents.  Such
Grantor will not cancel, terminate, amend or otherwise modify

 

18

--------------------------------------------------------------------------------


 

in any respect, or waive any provision of, any License, except as could not
reasonably be expected to cause a Material Adverse Effect.  Such Grantor has
duly executed and delivered one or more Intellectual Property Security
Agreements covering all Intellectual Property reasonably necessary for the
operation of such Grantor’s business as of the date hereof.  Such Grantor
(either itself or through licensees) will, and will cause each licensee thereof
to, take all action necessary to maintain all of the Intellectual Property in
full force and effect, including, without limitation, using the proper statutory
notices and markings and using the Trademarks on each applicable trademark class
of goods in order to so maintain such Trademarks in full force, free from any
claim of abandonment for non-use, and such Grantor will not (nor permit any
licensee thereof to) do any act or knowingly omit to do any act whereby any such
Intellectual Property may become invalidated, in each case, except as could not
reasonably be expected to have a Material Adverse Effect.  Such Grantor will
cause to be taken all necessary or advisable steps in any proceeding before the
United States Patent and Trademark Office and the United States Copyright Office
or any similar office or agency in any other country or political subdivision
thereof to maintain each registration of the owned Material Intellectual
Property, including, without limitation, filing of renewals, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings and payment of maintenance fees, filing fees, taxes or other
governmental fees, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.  If any owned Material Intellectual
Property is infringed, misappropriated, diluted or otherwise violated in any
material respect by a third party, such Grantor shall (x) upon obtaining
knowledge of such infringement, misappropriation, dilution or other violation,
promptly notify the Administrative Agent and (y) to the extent such Grantor
shall deem appropriate under the circumstances, promptly sue for infringement,
misappropriation, dilution or other violation, seek injunctive relief where
appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as
such Grantor shall deem appropriate under the circumstances to protect such
Intellectual Property, in each case, except as the failure to do so could not
reasonably be expected to have a Material Adverse Effect.  Such Grantor shall as
soon as reasonably practicable after creation or consummation thereof (and in
any event no later than the dates that any supplements to the Perfection
Certificate are to be delivered pursuant to the Credit Agreement) furnish to the
Administrative Agent statements, schedules and reports (which shall constitute
supplements to the exhibits to this Agreement) identifying and describing
Material Intellectual Property and Licenses of Material Intellectual Property
(other than agreements for non-customized software that are commercially
available on reasonable terms to the public) that are created or entered into
after the date of this Agreement that are reasonably necessary for the operation
of such Grantor’s business.  Following receipt by the Administrative Agent of
any such statements, schedules or reports, or at any other time upon request of
the Administrative Agent, the applicable Grantor shall promptly execute,
authenticate and deliver any and all assignments, agreements (including
applicable Intellectual Property Security Agreements), instruments, documents
and papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest hereunder in such Intellectual Property
and the General Intangibles of such Grantor relating thereto or represented
thereby, and such Grantor hereby appoints the Administrative Agent its
attorney-in-fact to execute and/or authenticate and file all such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed, and such power (being coupled with an interest) shall be irrevocable
until the Payment in Full of the Secured Obligations.

 

19

--------------------------------------------------------------------------------


 

4.13                        Deposit Accounts, Securities Accounts and Commodity
Accounts.  On or prior to the date hereof such Grantor shall cause each bank and
other financial institution at which such Grantor has a Deposit Account or a
Securities Account existing as of the date hereof to execute and deliver to the
Administrative Agent a control agreement in form and substance reasonably
satisfactory to the Administrative Agent, duly executed by such Grantor and such
bank or financial institution.  Upon opening any new Deposit Account or
Securities Account after the date hereof, Grantor will promptly (and in any
event within 30 days or such longer period as agreed by the Administrative Agent
in its reasonable discretion) execute and deliver to the Administrative Agent a
control agreement in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by such Grantor the bank or other financial
institution acting as depositary bank or securities intermediary of such Deposit
Account or Securities Account, as applicable.  Without the prior written consent
of the Administrative Agent, such Grantor will not make or maintain any Deposit
Account, Commodity Account or Security Account except for the accounts
identified to the Administrative Agent in writing.  Such Grantor shall maintain
any Commodity Account subject to the Administrative Agent’s control within the
meaning of 9-106 of the Code.  The provisions of this paragraph shall not apply
to the Excluded Accounts.

 

4.14                        Pledged Equity Interests, Investment Related
Property.

 

(a)                                 Except as provided in the next sentence, in
the event such Grantor receives any dividends, interest or distributions on any
Pledged Equity Interest or other Investment Related Property, including, without
limitation, upon the merger, consolidation, liquidation or dissolution of any
issuer of any Pledged Equity Interest or Investment Related Property or
otherwise, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of the Collateral without
further action and (b) except as expressly provided otherwise in this Agreement,
such Grantor shall immediately take all steps, if any, necessary or advisable to
ensure the validity, perfection, priority and, if applicable, control of the
Administrative Agent over such Investment Related Property (including, without
limitation, delivery thereof to the Administrative Agent) and pending any such
action such Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of the
Administrative Agent and shall segregate such dividends, distributions,
Securities or other property from all other property of such Grantor. 
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, each Grantor shall be entitled to receive and retain
any and all dividends, interest and other distributions paid on, or distributed
in respect of, the Pledged Equity Interests (other than any such dividends,
interest and distributions paid in the form of Investment Related Property) and
other Investment Related Property to the extent such dividends, interest and
other distributions are permitted under the Loan Documents.

 

(b)                                 Voting.

 

(i)                                     So long as no Event of Default shall
have occurred and be continuing and the Administrative Agent shall not have
delivered notice to any Grantor, except as otherwise provided under the
covenants and agreements relating to Investment Related Property in this
Agreement or elsewhere herein or in the Loan Documents, each Grantor shall be
entitled to exercise or refrain from exercising any and all voting and

 

20

--------------------------------------------------------------------------------


 

other consensual rights pertaining to the Investment Related Property or any
part thereof for any purpose not inconsistent with the terms of this Agreement
or the Loan Documents, it being understood that neither the voting by such
Grantor of any Pledged Stock for, or such Grantor’s consent to, the election of
directors (or similar governing body) at a regularly scheduled annual or other
meeting of stockholders or with respect to incidental matters at any such
meeting, nor such Grantor’s consent to or approval of any action otherwise
permitted under this Agreement and the Loan Documents, shall be deemed
inconsistent with the terms of this Agreement or the Loan Documents within the
meaning of this Section 4.14(b)(i) and no notice of any such voting or consent
need be given to the Administrative Agent; and

 

(ii)           Upon the occurrence and during the continuation of an Event of
Default and notice from the Administrative Agent to any Grantor:

 

 

(A)          all rights of each Grantor to exercise or refrain from exercising
the voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Administrative Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and

 

(B)          in order to permit the Administrative Agent to exercise the voting
and other consensual rights which it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and (2) each Grantor acknowledges that the
Administrative Agent may utilize the power of attorney set forth in
Section 6.03.

 

(c)                                  Except as expressly permitted by the Loan
Documents, without the prior written consent of the Administrative Agent, such
Grantor shall not vote to enable or take any other action to: (i) amend any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that could
reasonably be expected to be material and adverse to the Secured Parties,
(ii) permit any issuer of any Pledged Equity Interest to issue any additional
stock, partnership interests, limited liability company interests or other
Equity Interests of such issuer unless such Grantor or such issuer, as
applicable, has first taken all reasonable actions to grant and perfect the
Administrative Agent’s security interest in such Equity Interests (to the extent
such Equity Interest will not constitute Excluded Property), or (iii) cause any
issuer of any Pledged Partnership Interests or Pledged LLC Interests which are
not securities (for purposes of the Code) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the Code unless such
Grantor or such issuer, as applicable, has first taken all steps necessary or
advisable to establish the Administrative Agent’s “control” thereof.

 

21

--------------------------------------------------------------------------------


 

4.15                        [Reserved].

 

4.16                        Commercial Tort Claims.  Such Grantor shall advise
the Administrative Agent promptly of any Commercial Tort Claim held by such
Grantor in excess of $1,000,000 individually, or $2,000,000 in the aggregate,
and shall promptly execute a supplement to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent to grant a security interest
in such Commercial Tort Claim to the Administrative Agent for the benefit of the
Secured Parties.

 

4.17                        Landlord’s Access Agreements; Bailee Letters.  Each
Grantor shall use commercially reasonable efforts to obtain a bailee letter,
landlord access agreement and/or landlord’s lien waiver, as applicable, from all
such bailee and landlords, as applicable, who from time to time have possession
of any Collateral with a fair market value in excess of $500,000, if reasonably
requested by the Administrative Agent.

 

ARTICLE V

 

RIGHTS, DUTIES AND POWERS OF ADMINISTRATIVE AGENT

 

The Administrative Agent shall have the following rights, duties and powers:

 

5.01                        Discharge Encumbrances.  After the occurrence and
during the continuance of an Event of Default, the Administrative Agent may (but
shall not be obligated to), at its option, discharge any taxes, Liens, security
interests or other encumbrances at any time levied or placed on the Collateral,
and may (but shall not be obligated to) pay for insurance on the Collateral to
the extent required by this Agreement or the Loan Documents and not obtained by
the Grantors.  Each Grantor agrees to reimburse the Administrative Agent upon
demand for any payment so made, plus interest thereon from the date of the
Administrative Agent’s demand at the rate determined in accordance with
Section 5.1(b) of the Credit Agreement.

 

5.02                        Licenses and Rights to Use Collateral.  After the
occurrence and during the continuance of an Event of Default, in connection with
any transfer or sale (to the Administrative Agent or any other Person) of the
Collateral, the Administrative Agent is hereby granted an irrevocable,
transferable, worldwide license or other right to use, assign, license or
sublicense, without any royalty or charge, any of Grantors’ Intellectual
Property in completing production, advertising or selling such Collateral. 
After the occurrence and during the continuance of an Event of Default, the
Grantors’ rights under all licenses and franchise agreements shall inure to the
benefit of the Administrative Agent and any transferee of all or any part of the
Collateral.  Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof.

 

5.03                        Cumulative and Other Rights.  The rights, powers and
remedies of the Administrative Agent hereunder are in addition to all rights,
powers and remedies given by law or in equity.  The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any other rights of set-off (which
set-off rights may be exercised only after the occurrence and during the
continuance of an Event of Default).  If any of the

 

22

--------------------------------------------------------------------------------


 

Secured Obligations are given in renewal, extension for any period or
rearrangement, or applied toward the payment of debt secured by any Lien, the
Administrative Agent shall be, and is hereby, subrogated to all the rights,
titles, interests and liens securing the debt so renewed, extended, rearranged
or paid.

 

5.04                        Disclaimer of Certain Duties.

 

(a)                                 The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.

 

(b)                                 The powers conferred upon the Administrative
Agent by this Agreement are to protect its interest in the Collateral and shall
not impose any duty upon the Administrative Agent to exercise any such powers. 
To the extent permitted by applicable law, each Grantor hereby agrees that the
Administrative Agent shall not be liable for, nor shall the indebtedness
evidenced by the Secured Obligations be diminished by, the Administrative
Agent’s delay or failure to collect upon, foreclose, sell, take possession of or
otherwise obtain value for the Collateral.  Nothing herein shall affect any
obligation of the Administrative Agent to the Secured Parties or under
applicable Law.

 

(c)                                  To the fullest extent permitted by
applicable law, the Administrative Agent shall be under no duty whatsoever to
make or give any presentment, notice of dishonor, protest, demand for
performance, notice of non-performance, notice of intent to accelerate, notice
of acceleration, or other notice or demand in connection with any of the
Collateral or the Secured Obligations, or to take any steps reasonably necessary
to preserve any rights against any Obligor, Account Debtor or other Person. 
Each Grantor waives any right of marshaling in respect of any and all of the
Collateral, and waives any right to require the Administrative Agent to proceed
against any Obligor, Account Debtor or other Person, exhaust any of the
Collateral or enforce any other remedy which the Administrative Agent now has or
may hereafter have against any Obligor or other Person.

 

5.05                        Modification of Secured Obligations; Other
Security.  Except as specifically provided for in the Loan Documents, each
Grantor waives (i) any and all notice of acceptance, creation, modification,
rearrangement, renewal or extension for any period of any instrument executed by
any Obligor in connection with the Secured Obligations and (ii) any defense of
any Obligor by reason of disability, lack of authorization, cessation of the
liability of any Obligor or for any other reason (other than Payment in Full of
the Secured Obligations).  Each Grantor authorizes the Administrative Agent,
without notice or demand and without any reservation of rights against such
Grantor and without affecting such Grantor’s liability hereunder or on the
Secured Obligations, from time to time to (x) after the occurrence and during
the continuance of an Event of Default, apply the Collateral in the manner
permitted by this Agreement or the Loan Documents and (y) after the occurrence
and during the continuance of an Event of Default, renew, extend for any period,
accelerate, amend or modify, supplement, enforce, compromise, settle; waive or
release the obligations of any Obligor or any instrument or agreement of such
other Person with respect to any or all of the Secured Obligations or the
Collateral.

 

23

--------------------------------------------------------------------------------


 

5.06                        Investment Related Property.

 

(a)                                 Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Administrative Agent may be compelled, with respect to any
sale of all or any part of the Investment Related Property conducted without
prior registration or qualification of such Investment Related Property under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Administrative Agent shall have no obligation to engage in public sales
and no obligation to delay the sale of any Investment Related Property for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it.

 

(b)                                 If the Administrative Agent determines to
exercise its right to sell any or all of the Investment Related Property, upon
written request, each Grantor shall and shall cause each issuer of any Pledged
Stock to be sold hereunder, each partnership and each limited liability company
from time to time to furnish to the Administrative Agent all such information as
the Administrative Agent may reasonably request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Administrative Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.  Each Grantor agrees to use its commercially reasonable best efforts
to do or cause to be done all such other acts as may be necessary or that the
Administrative Agent may reasonably request to make such sale or sales of all or
any portion of the Pledged Equity Interests or the Pledged Debt under this
Agreement valid and binding and in compliance with any and all other applicable
requirements of any Governmental Authority.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

6.01                        Remedies.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may (with no
obligation to do so) take any or all of the following actions without notice
(except where expressly required below or in the Credit Agreement) or demand to
the Grantors:

 

(a)                                 Take possession of the Collateral, or at
Administrative Agent’s request, each Grantor shall, at such Grantor’s cost,
assemble the Collateral or portion of the Collateral and make it available at a
location to be specified by the Administrative Agent which is reasonably
convenient to such Grantor and the Administrative Agent.  In any event, each
Grantor shall bear the risk of accidental loss or damage to or diminution in
value of the Collateral, and

 

24

--------------------------------------------------------------------------------


 

the Administrative Agent shall have no liability whatsoever for failure to
obtain or maintain insurance, nor to determine whether any insurance ever in
force is adequate as to amount or as to risk insured.

 

(b)                                 Sell, in one or more sales and in one or
more parcels, or otherwise dispose of any or all of the Collateral in its then
condition or in any other commercially reasonable manner as the Administrative
Agent may elect, in a public or private transaction, at any location as deemed
reasonable by the Administrative Agent (including, without limitation, any
Grantors’ premises), for cash at such price as the Administrative Agent may deem
fair, and (unless prohibited by the Code, as adopted in any applicable
jurisdiction or other applicable law) the Administrative Agent may be the
purchaser of any or all of the Collateral so sold and may apply upon the
purchase price therefor any Secured Obligations secured hereby.  Any such sale
or transfer by the Administrative Agent either to itself or to any other Person
shall be absolutely free from any claim of right by any Grantor, including any
equity or right of redemption, stay or appraisal which any Grantor has or may
have under any rule of law, regulation or statute now existing or hereafter
adopted.  Upon any such sale or transfer, the Administrative Agent shall have
the right to deliver, assign and transfer to the purchaser or transferee thereof
the Collateral so sold or transferred.  It shall not be necessary that the
Collateral or any part thereof be present at the location of any such sale or
transfer.  The Administrative Agent may, at its discretion, provide for a public
sale, and any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix in the notice of such sale.  The Administrative Agent shall not be
obligated to make any sale pursuant to any such notice.  The Administrative
Agent may, without notice or publication, adjourn any public or private sale by
announcement at any time and place fixed for such sale, and such sale may be
made at any time or place to which the same may be so adjourned.  In the event
any sale or transfer hereunder is not completed or is defective in the opinion
of the Administrative Agent, such sale or transfer shall not exhaust the rights
of the Administrative Agent hereunder, and the Administrative Agent shall have
the right to cause one or more subsequent sales or transfers to be made
hereunder.  If only part of the Collateral is sold or transferred such that the
Secured Obligations remain outstanding (in whole or in part), the Administrative
Agent’s rights and remedies hereunder shall not be exhausted, waived or
modified, and the Administrative Agent is specifically empowered to make one or
more successive sales or transfers until all the Collateral shall be sold or
transferred and all the Secured Obligations are paid.  In the event that the
Administrative Agent elects not to sell the Collateral, the Administrative Agent
retains its rights to lease or otherwise dispose of or utilize the Collateral or
any part or parts thereof in any manner authorized or permitted by law or in
equity, and to apply the proceeds of the same towards payment of the Secured
Obligations.  Each and every method of disposition of the Collateral described
in this subsection or in Section 6.01(e) shall constitute disposition in a
commercially reasonable manner.  If the Administrative Agent sells any of the
Collateral upon credit, the Grantors will be credited only with payments
actually made by purchaser and received by the Administrative Agent and applied
to indebtedness of the purchaser.  In the event the purchaser fails to pay for
the Collateral, the Administrative Agent may resell such Collateral and the
Grantors shall be credited with proceeds of the sale.

 

The Administrative Agent shall incur no liability as a result of the sale of the
Collateral, or any part thereof, at any private sale pursuant to this Article VI
conducted in accordance with the requirements of applicable laws.  The Grantor
hereby waives any claims against

 

25

--------------------------------------------------------------------------------


 

Administrative Agent and the other Secured Parties arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price that might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if
Administrative Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, provided that such private sale is
conducted in accordance with applicable laws and this Agreement.  Each Grantor
hereby agrees that in respect of any sale of any of the Collateral pursuant to
the terms hereof, Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable laws, or in
order to obtain any required approval of the sale or of the purchaser by any
governmental authority or official, and each Grantor further agrees that such
compliance shall not, in and of itself, result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall
Administrative Agent be liable or accountable to any Grantor for any discount
allowed by reason of the fact that such Collateral is sold in compliance with
any such limitation or restriction.

 

(c)                                  Take possession of all books and records of
the Grantors pertaining to the Collateral.  The Administrative Agent shall have
the authority to enter upon any real property or improvements thereon in order
to obtain any such books or records, or any of the Collateral located thereon,
and remove the same therefrom without liability (other than arising from the
gross negligence or willful misconduct of the Administrative Agent), subject in
each case to any landlord agreement or bailee agreement then in effect with
respect to such real property.

 

(d)                                 Apply proceeds of the disposition of the
Collateral to the Secured Obligations in any manner elected by the
Administrative Agent and permitted by the Code or otherwise permitted by Law or
in equity and in accordance with the provisions of Section 10.4 of the Credit
Agreement.  Such application may include, without limitation, the expenses of
retaking, holding, preparing for sale or other disposition, and the attorneys’
fees and legal expenses incurred by the Administrative Agent.

 

(e)                                  Appoint any Person as agent to perform any
act or acts necessary or incident to any sale or transfer by the Administrative
Agent of the Collateral.  Additionally, any sale or transfer hereunder may be
conducted by an auctioneer or any officer or agent of the Administrative Agent.

 

(f)                                   Execute, assign and endorse negotiable and
other instruments for the payment of money, documents of title or other
evidences of payment, shipment or storage for any form of the Collateral on
behalf of and in the name of each Grantor; provided, however, the Administrative
Agent may specifically disclaim any warranties of title.

 

(g)                                  Notify or require each Grantor to notify
Account Debtors that the Collateral has been assigned to the Administrative
Agent and direct such Account Debtors to make payments on the Collateral
directly to the Administrative Agent.  To the extent the Administrative Agent
does not so elect, each Grantor shall continue to collect such Collateral from
such Grantor’s Account Debtors.  The Administrative Agent or its designee shall
also have the right, in its own name or in the name of each Grantor, to do any
of the following:  (i) to demand, collect, receipt for, settle, compromise any
amounts due, give acquittances for,

 

26

--------------------------------------------------------------------------------


 

prosecute or defend any action which may be in relation to any monies due, or to
become due by virtue of, the Collateral; (ii) to sell, transfer or assign or
otherwise deal in the Collateral or the proceeds thereof or the related goods,
as fully and effectively as if the Administrative Agent were the absolute owner
thereof; (iii) to extend the time of payment of any of the Collateral, to grant
waivers and make any allowance or other adjustment with reference thereto;
(iv) to take control of cash and other proceeds of any of the Collateral; (v) to
send a request for verification of the Collateral to any Account Debtor; and
(vi) to do all other acts and things necessary to carry out the intent of this
Agreement.

 

(h)                                 The Administrative Agent, instead of
exercising the power of sale herein conferred upon it, may proceed by a suit or
suits to foreclose the security interest and sell the Collateral or any portion
thereof under a judgment of a court or courts of competent jurisdiction.  Each
Grantor agrees that the Administrative Agent may cause the Collateral to be
seized and sold under executory or ordinary process, at the Administrative
Agent’s sole option, without appraisement, appraisement hereby being expressly
waived, as an entirety or in parcels as the Administrative Agent may determine,
to the highest bidder for cash, and otherwise exercise the rights, powers and
remedies afforded herein and under applicable Law.  Any and all declarations of
fact made by authentic act before a Notary Public in the presence of two
witnesses by a person declaring that such facts lie within his knowledge shall
constitute authentic evidence of such facts for the purpose of executory
process.

 

(i)                                     Exercise all other rights and remedies
permitted by Law or in equity.

 

6.02                        Attorney-in-Fact.  Each Grantor hereby irrevocably
appoints the Administrative Agent as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time in the Administrative Agent’s discretion upon
the occurrence and during the continuance of an Event of Default, but at such
Grantor’s cost and expense and without notice to such Grantor (except as
specifically provided herein):

 

(a)                                 To obtain, adjust, sell and cancel any
insurance with respect to the Collateral, and endorse any draft drawn by
insurers of the Collateral.  The Administrative Agent may apply any proceeds or
unearned premiums of such insurance to the Secured Obligations (whether or not
due);

 

(b)                                 To take any action and to execute any
assignment, certificate, financing statement, notification, document or
instrument which the Administrative Agent may reasonably deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, to receive, endorse and collect all instruments made payable to such
Grantor representing any payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same;

 

(c)                                  To prepare, sign, and file for recordation
in any intellectual property registry, appropriate evidence of the lien and
security interest granted herein in any Intellectual Property in the name of
such Grantor as debtor, including applicable Intellectual Property Security
Agreements;

 

27

--------------------------------------------------------------------------------


 

(d)                                 To take or cause to be taken all actions
necessary to perform or comply or cause performance or compliance with the terms
of this Agreement, including, without limitation, access to pay or discharge
taxes or Liens (other than Permitted Liens) levied or placed upon or threatened
against the Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by the Administrative Agent in
its sole discretion, any such payments made by the Administrative Agent to
become obligations of such Grantor to the Administrative Agent, due and payable
immediately without demand;

 

(e)                                  Generally to sell, transfer, lease,
license, pledge, make any agreement with respect to or otherwise deal with any
of the Collateral as fully and completely as though the Administrative Agent
were the absolute owner thereof for all purposes, and to do, at the
Administrative Agent’s option and such Grantor’s expense, at any time or from
time to time, all acts and things that the Administrative Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s security interest therein in order to effect the intent
of this Agreement, all as fully and effectively as such Grantor might do; and

 

(f)                                   Without limitation to the rights or
authority of the Administrative Agent hereunder, the Administrative Agent shall
have no obligation to undertake any of the foregoing actions, and, if it takes
any such action in accordance with this Agreement it shall have no liability to
any Grantor to continue the same or for the sufficiency or adequacy thereof.

 

6.03                        [Reserved].

 

6.04                        Liability for Deficiency.  If any sale or other
disposition of the Collateral by the Administrative Agent or any other action of
the Administrative Agent hereunder results in reduction of the Secured
Obligations, such action will not release any Grantor from its liability to the
Administrative Agent for any unpaid Secured Obligations, including costs,
charges and expenses incurred in the liquidation of the Collateral, together
with interest thereon at the rate then applicable under the Loan Documents, and
the same shall be immediately due and payable to the Administrative Agent at the
Administrative Agent’s address set forth in the Credit Agreement.

 

6.05                        Reasonable Notice.  If any applicable provision of
any Law requires the Administrative Agent to give reasonable notice of any sale
or disposition or other action, each Grantor hereby agrees that ten days’ prior
written notice shall constitute reasonable notice thereof.  Such notice, in the
case of public sale, shall state the time and place fixed for such sale and in
the case of private sale, the time after which such sale is to be made.

 

6.06                        Non-judicial Enforcement.  The Administrative Agent
may enforce its rights hereunder without prior judicial process or judicial
hearing, and to the extent permitted by Law each Grantor expressly waives any
and all legal rights which might otherwise require the Administrative Agent to
enforce its rights by judicial process.

 

6.07                        Grantors Remain Liable.  Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under and in respect of the Collateral and nothing contained herein is intended
as or shall be a delegation of duties to the Administrative Agent or any other
Secured Party, (ii) each Grantor shall remain liable under and each of the

 

28

--------------------------------------------------------------------------------


 

agreements included in the Collateral, including any Accounts Receivable, any
Contracts and any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any of such agreements by reason of or
arising out of this Agreement or any other document related hereto nor shall the
Administrative Agent nor any other Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including any agreements relating to any
Accounts Receivable, any Contracts or any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests and (iii) the exercise by the
Administrative Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral, including any agreements relating to any Accounts
Receivable, any Contracts and any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

7.01                        Notices.  Any notice required or permitted to be
given under or in connection with this Agreement shall be given in accordance
with the notice provisions of the Credit Agreement.

 

7.02                        Amendments and Waivers.  The Administrative Agent’s
acceptance of partial or delinquent payments or any forbearance, failure or
delay by the Administrative Agent in exercising any right, power or remedy
hereunder shall not be deemed a waiver of any obligation of any Grantor or any
Obligor, or of any right, power or remedy of the Administrative Agent, and no
partial exercise of any right, power or remedy shall preclude any other or
further exercise thereof.  The Administrative Agent may remedy any Event of
Default without waiving the Event of Default so remedied.  Each Grantor hereby
agrees that if the Administrative Agent agrees to a waiver of any provision
hereunder, or an exchange of or release of the Collateral or the addition or
release of any Obligor or other Person, any such action shall not constitute a
waiver of any of the Administrative Agent’s other rights or of such Grantor’s
obligations hereunder.  This Agreement may be amended only by an instrument in
writing executed jointly by each Grantor and the Administrative Agent and may be
supplemented only by documents delivered or to be delivered in accordance with
the express terms hereof subject to any consents required under Section 12.2 of
the Credit Agreement.

 

7.03                        Reserved.

 

7.04                        Possession of Collateral.  The Administrative Agent
shall be deemed to have possession of any of the Collateral in transit to it or
set apart for it (or, in either case, any of its agents, affiliates or
correspondents); provided, the applicable Grantor shall be responsible for risk
of loss during transit.

 

7.05                        Redelivery of Collateral.  If any sale or transfer
of the Collateral by the Administrative Agent results in full satisfaction of
the Secured Obligations, and after such sale or

 

29

--------------------------------------------------------------------------------


 

transfer and discharge there remains a surplus of proceeds, the Administrative
Agent will promptly deliver to each Grantor such Grantor’s share (pro-rata
according to such Grantor’s portion of the Collateral sold or transferred in
accordance with the above) of the excess proceeds in a commercially reasonable
time; provided, however, that the Administrative Agent shall not be liable for
any interest, cost or expense in connection with any reasonable delay in
delivering such proceeds to each Grantor.

 

7.06                        Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)                                 This Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of the State of New York (except to the extent that the laws of any other
jurisdiction govern the perfection and priority of the security interests
granted hereby).

 

(b)                                 THE PROVISIONS OF SECTIONS 12.5(b), 12.5(c),
12.5(d) AND 12.6 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY THIS
REFERENCE MUTATIS MUTANDIS AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION
OF THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

7.07                        Continuing Collateral Agreement.

 

(a)                                 Except as may be expressly applicable
pursuant to Section 9-620 of the Code (or any successor provision), no action
taken or omission to act by the Administrative Agent hereunder, including,
without limitation, any action taken or inaction pursuant to Section 6.01
hereof, shall be deemed to constitute a retention of the Collateral in
satisfaction of the Secured Obligations or otherwise to be in full satisfaction
of the Secured Obligations, and the Secured Obligations shall remain in full
force and effect, until the Administrative Agent shall have applied payments
(including, without limitation, collections from Collateral) towards the Secured
Obligations in the full amount then outstanding or until such subsequent time as
is hereinafter provided in subsection (b) below.

 

(b)                                 To the extent that any payments on the
Secured Obligations or proceeds of the Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent the Secured Obligations
so satisfied shall be revived and continue as if such payment or proceeds had
not been received by the Administrative Agent, and the Administrative Agent’s
security interests, rights, powers and remedies hereunder shall continue in full
force and effect.  In such event, this Agreement shall be automatically
reinstated if it shall theretofore have been terminated pursuant to
Section 7.09.

 

7.08                        Termination.

 

(a)                                 Upon the Payment in Full of the Secured
Obligations, the Collateral shall be automatically released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of

 

30

--------------------------------------------------------------------------------


 

any act by any party, and all rights to the Collateral shall revert to the
Grantors.  At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.

 

(b)                                 If any of the Collateral shall be sold or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement to a Person that is not a Grantor, then the Administrative Agent, at
the request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably requested by such Grantor for
the release of the Liens created hereby on such Collateral.  At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Equity Interests in such
Guarantor shall be sold or otherwise disposed of in a transaction permitted by
the Credit Agreement to a Person that is not a Grantor; provided that the
Borrower shall have delivered to the Administrative Agent, at least five
(5) Business Days (or such shorter period as the Administrative Agent may agree
in writing) prior to the date of the proposed release (or such shorter time as
the Administrative Agent may agree), a written request for such release
identifying the relevant Subsidiary Guarantor, together with a certification by
the Borrower stating that such transaction is in compliance with the Credit
Agreement and any other applicable Loan Documents.  All releases or other
documents delivered by the Administrative Agent pursuant to this
Section 7.08(b) shall be without recourse to, or warranty by, the Administrative
Agent.

 

(c)                                  Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement originally filed in connection herewith
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the New York UCC.

 

7.09                        Counterparts; Effectiveness.  This Agreement may be
executed in two or more counterparts.  Each counterpart is deemed an original,
but all such counterparts taken together constitute one and the same
instrument.  This Agreement becomes effective upon the execution hereof by each
Grantor and delivery of the same to the Administrative Agent, and it is not
necessary for the Administrative Agent to execute any acceptance hereof or
otherwise signify or express its acceptance hereof.

 

7.10                        No Personal Liability of Directors, Officers,
Employees and Stockholders.  No past, present or future director, officer,
employee, incorporator or stockholder of any Grantor as such or any successor
Person, as such, shall have any liability for any obligations of such Grantor
under the Loan Documents or this Agreement or for any claim based on, in respect
of, or by reason of, such obligations or their creation.

 

7.11                        Administrative Agent.  Wells Fargo Bank, National
Association is acting hereunder solely in its capacity as administrative agent
under the Credit Agreement, and all of the rights, protections, benefits,
indemnities and immunities of the Administrative Agent set forth in the Credit
Agreement shall apply to the Administrative Agent’s actions hereunder.  Any act,
or refusal to act, hereunder requiring the Administrative Agent to exercise
discretion shall be exercised in accordance with the terms of the Credit
Agreement.  The permissive authorizations,

 

31

--------------------------------------------------------------------------------


 

entitlements, powers and rights (including the right to request that a Grantor
take an action or deliver a document) granted to the Administrative Agent herein
shall not be construed as duties.  Any successor administrative agent appointed
pursuant to the Credit Agreement shall be entitled to all the rights, interests
and benefits of the Administrative Agent hereunder.

 

7.12                        Additional Grantors.  From time to time subsequent
to the date hereof, additional Persons may become parties hereto as additional
Grantors (each, an “Additional Grantor”), by executing a supplement to this
Agreement (a “Collateral Agreement Supplement”) in the form attached hereto as
Exhibit E.  Upon delivery of any such Collateral Agreement Supplement to the
Administrative Agent, notice of which is hereby waived by the Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
Additional Grantor were an original signatory hereto.  Each Grantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of the Administrative Agent not to cause any Subsidiary of the Borrower
to become an Additional Grantor hereunder.  This Agreement shall be fully
effective as to any Grantor that is or becomes a party hereto regardless of
whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

 

7.13                        Acknowledgments and Agreements by Grantors and each
issuer of Pledged Equity Interests.

 

(a)                                 Each Grantor hereby authorizes and instructs
each issuer of any Pledged Equity Interest pledged by such Grantor hereunder to
(i) comply with any instruction received by it from the Administrative Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each such issuer shall be fully protected in so complying, and (ii) upon any
such instruction upon the occurrence and during the continuance of an Event of
Default (and upon any notice required hereunder), pay any dividends or other
payments with respect to the Investment Related Property, including Pledged
Equity Interests, directly to the Administrative Agent.

 

(b)                                 Each Grantor and each issuer of Pledged
Equity Interests hereby irrevocably (i) consents to the grant of the security
interests by the Grantors described herein, (ii) consents to any transfer or
conveyance of the Collateral to the Administrative Agent or its designee or any
other person pursuant to Administrative Agent’s exercise of any of its rights
and remedies under this Agreement or any of the other Loan Documents, or at law
or in equity, (iii) agrees that any rights of first or last refusal or first or
last offer or any similar rights shall not apply to such grant or to any
transfer or conveyance of any of the Collateral to the Administrative Agent or
its designee or any other person pursuant to an exercise of the Administrative
Agent’s rights and remedies under this Agreement or any of the other Loan
Documents, or at Law or in equity, (iv) consents to the admission of any
transferee, upon any transfer of any of the Collateral to such transferee
pursuant to an exercise of the Administrative Agent’s rights and remedies, as a
member or partner (including as the sole or managing member or general partner)
of the applicable limited liability company or partnership, and (v) agrees that
all terms and conditions in the certificates of formation, certificates of
partnership, operating agreements, partnership agreements and similar documents
and agreements of the each issuer of Pledged Equity Interests applicable to the
pledge of any Collateral, the enforcement thereof, the

 

32

--------------------------------------------------------------------------------


 

transfer of any Collateral or the admission of any transferee of any Collateral
as a member or partner (including as the sole or managing member or general
partner) of any limited liability company or partnership that contradict or
conflict with the foregoing are hereby waived, amended and/or superseded to the
extent necessary to permit and reflect the foregoing agreements.

 

[SIGNATURE PAGE FOLLOWS]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered as of the date first set forth above.

 

 

 

GRANTORS:

 

 

 

US ECOLOGY, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AMERICAN ECOLOGY ENVIRONMENTAL SERVICES CORPORATION,

 

a Texas corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AMERICAN ECOLOGY RECYCLE CENTER, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

US ECOLOGY FIELD SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

US ECOLOGY IDAHO, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

US ECOLOGY ILLINOIS, INC.,

 

a California corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

US ECOLOGY MICHIGAN, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

US ECOLOGY NEVADA, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

US ECOLOGY TEXAS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

US ECOLOGY WASHINGTON, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature pages continue on next page]

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

1045 PENNSYLVANIA AVE, LLC,

 

a New Jersey limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ALLSTATE POWER VAC, INC.,

 

a New York corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIRITE OF ILLINOIS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIRITE OF OHIO, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENVIRITE OF PENNSYLVANIA, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

ENVIRITE TRANSPORTATION LLC,

 

an Ohio limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EQ ALABAMA, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EQ AUGUSTA, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EQ DETROIT, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EQ FLORIDA, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

EQ HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EQ INDUSTRIAL SERVICES, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EQ METALS RECOVERY LLC,

 

an Ohio limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EQ MOBILE RECYCLING, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EQ NORTHEAST, INC.,

 

a Massachusetts corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

EQ OKLAHOMA, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EQ PARENT COMPANY, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EQ RESOURCE RECOVERY, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EQ THE ENVIRONMENTAL QUALITY COMPANY,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MICHIGAN DISPOSAL, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

PIPEVISION TECHNOLOGIES LLC,

 

a New York limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

RTF ROMULUS, LLC,

 

a Michigan limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

VAC — ALL SERVICE, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WAYNE DISPOSAL, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WAYNE ENERGY RECOVERY, INC.,

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO COLLATERAL AGREEMENT

 

GRANTORS

 

GENERAL INFORMATION

 

(A)                               Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business (or
Residence if Grantor is a Natural Person) and Organizational Identification
Number of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Chief Executive
Office/Sole Place of
Business (or Residence if
Grantor is a Natural
Person)

 

Organization
I.D.#

 

Tax I.D.
#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

 

Grantor

 

Location of Collateral

 

Location of Records
Concerning Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                               Other Names (including any Trade Name or
Fictitious Business Name) under which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business (or Principal Residence if
Grantor is a Natural Person) and Corporate Structure within past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

TO COLLATERAL AGREEMENT

 

INTELLECTUAL PROPERTY

 

(A)                       Copyrights

 

Grantor

 

Jurisdiction

 

Title of Work

 

Registration Number
(if any)

 

Registration Date (if
any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                       Copyright Licenses

 

Grantor

 

Description of Copyright
License

 

Registration Number (if
any) of underlying
Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                       Patents

 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent
Number/(Application
Number)

 

Issue Date/(Filing
Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                       Patent Licenses

 

Grantor

 

Description of Patent
License

 

Patent Number of
underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)                        Trademarks

 

Grantor

 

Jurisdiction

 

Trademark

 

Registration
Number/(Serial
Number)

 

Registration
Date/(Filing Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-1

--------------------------------------------------------------------------------


 

(F)                         Trademark Licenses

 

Grantor

 

Description of Trademark
License

 

Registration Number of
underlying Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)                       Trade Secret Licenses

 

Grantor

 

Description of Trade Secret
License

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

TO COLLATERAL AGREEMENT

 

FINANCING STATEMENTS

 

[attached]

 

Exhibit C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

TO COLLATERAL AGREEMENT

 

ACCOUNTS, PLEDGED EQUITY INTERESTS, INSTRUMENTS,

COMMERCIAL TORT CLAIMS & LETTERS OF CREDIT

 

(A)   Accounts

 

Securities Account:

 

Grantor

 

Share of Securities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deposit Accounts:

 

Grantor

 

Name of Depositary
Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodity Contracts and Commodity Accounts:

 

Grantor

 

Name of Commodity
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)   Pledged Equity Interests

 

Pledged Stock:

 

Grantor

 

Stock
Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Par Value

 

No. of
Pledged
Stock

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged LLC Interests:

 

Grantor

 

Limited
Liability
Company

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

No. of Pledged
Units

 

Percentage of
Outstanding
LLC Interests of
the Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D-1

--------------------------------------------------------------------------------


 

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of
Partnership
Interests (e.g.,
general or
limited)

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of
Outstanding
Partnership
Interests of the
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trust Interests or other Equity Interests not listed above:

 

Grantor

 

Trust

 

Class of Trust
Interests

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of
Outstanding
Trust Interests
of the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)   Pledged Debt:

 

Grantor

 

Issuer

 

Original
Principal
Amount

 

Outstanding
Principal
Balance

 

Issue Date

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D) Instruments

 

Grantor

 

Instruments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E) Commercial Tort Claims

 

Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F) Letter of Credit Rights

 

Beneficiary

 

Account Name and
Number

 

Principal Amount of Instrument

 

Expires

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

TO COLLATERAL AGREEMENT

 

FORM OF

 

COLLATERAL AGREEMENT SUPPLEMENT

 

This COLLATERAL AGREEMENT SUPPLEMENT (this “Agreement”), dated [mm/dd/yy], is
delivered by [NAME OF GRANTOR], a [NAME OF STATE OF INCORPORATION] [corporation]
[limited liability company] [limited partnership], (the “Additional Grantor”),
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for
the benefit of the Secured Parties (as defined in the Collateral Agreement (as
defined below)) (together with its successors and assigns in such capacity, the
“Administrative Agent”).  Capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed thereto in the Collateral Agreement.

 

RECITALS:

 

WHEREAS, US Ecology, Inc. and certain of its Subsidiaries (other than the
Additional Grantor) have entered into that certain Collateral Agreement, dated
as of June 17, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Collateral Agreement”) in favor of the Administrative
Agent for the benefit of the Secured Parties;

 

WHEREAS, the agreements, documents and instruments related to the Secured
Obligations secured by the Collateral Agreement require the Additional Grantor
to become a party to the Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this Agreement
in order to become a party to the Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.              Collateral Agreement.  By executing and delivering this
Agreement, the Additional Grantor, as provided in Section 7.12 of the Collateral
Agreement, hereby becomes a party to the Collateral Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder.  The
information set forth in the attached Supplements to Exhibits is hereby added to
the information set forth in Exhibits A-D to the Collateral Agreement.  The
Additional Grantor hereby represents and warrants that (a) each of the
representations and warranties contained in Section 3 of the Collateral
Agreement is true and correct on and as the date hereof (after giving effect to
this Agreement) as if made by the Additional Grantor on and as of such date, and
(b) the attached Supplements to Exhibits accurately and completely set forth all
additional information required to be provided pursuant to the Collateral
Agreement.

 

2.              Grant of Security Interest.  The Additional Grantor hereby
confirms the grant to the Administrative Agent set forth in the Collateral
Agreement of, and does hereby grant to

 

Exhibit E-1

--------------------------------------------------------------------------------


 

the Administrative Agent for the benefit of the Secured Parties, a security
interest in all of the Additional Grantor’s right, title and interest in, to and
under all Collateral, in each case whether now or hereafter existing or in which
the Additional Grantor now has or hereafter acquires an interest and wherever
the same may be located, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations.

 

3.              GOVERNING LAW.  This Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of the State of New York (except to the extent that the laws of any other
jurisdiction govern the perfection and priority of the security interests
granted hereby).

 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly executed and
delivered by its duly authorized officer as of [mm/dd/yy].

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit E-2

--------------------------------------------------------------------------------


 

Supplement to Exhibit A

 

Additional Information:

 

GENERAL INFORMATION

 

(A)                               Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business (or
Residence if Grantor is a Natural Person) and Organizational Identification
Number of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction
of
Organization

 

Chief Executive
Office/Sole Place of
Business (or Residence if
Grantor is a Natural
Person)

 

Organization
I.D.#

 

Tax I.D.
#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

 

Grantor

 

Location of Collateral

 

Location of Records
Concerning Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                               Other Names (including any Trade Name or
Fictitious Business Name) under which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business (or Principal Residence if
Grantor is a Natural Person) and Corporate Structure within past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit E-3

--------------------------------------------------------------------------------


 

Supplement to Exhibit B

 

Intellectual Property

 

(A)        Copyrights

 

Grantor

 

Jurisdiction

 

Title of Work

 

Registration Number
(if any)

 

Registration Date (if
any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)        Copyright Licenses

 

Grantor

 

Description of Copyright
License

 

Registration Number (if
any) of underlying
Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)        Patents

 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent
Number/(Application
Number)

 

Issue Date/(Filing
Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)        Patent Licenses

 

Grantor

 

Description of Patent
License

 

Patent Number of
underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)        Trademarks

 

Grantor

 

Jurisdiction

 

Trademark

 

Registration
Number/(Serial
Number)

 

Registration
Date/(Filing Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit E-4

--------------------------------------------------------------------------------


 

(F)        Trademark Licenses

 

Grantor

 

Description of Trademark
License

 

Registration Number of
underlying Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)        Trade Secret Licenses

 

Grantor

 

Description of Trade Secret
License

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit E-5

--------------------------------------------------------------------------------


 

Supplement to Exhibit C

 

Financing Statements

 

[attached]

 

Exhibit E-6

--------------------------------------------------------------------------------


 

Supplement to Exhibit D

 

Accounts, Pledged Equity Interests, Instruments, Commercial Tort Claims &
Letters of Credit

 

(A) Accounts

 

Securities Account:

 

Grantor

 

Share of Securities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodity Contracts and Commodity Accounts:

 

Grantor

 

Name of Commodity
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B) Pledged Equity Interests

 

Pledged Stock:

 

Grantor

 

Stock
Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Par Value

 

No. of
Pledged
Stock

 

Percentage
of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged LLC Interests:

 

Grantor

 

Limited
Liability
Company

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

No. of Pledged
Units

 

Percentage of
Outstanding
LLC Interests of
the Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit E-7

--------------------------------------------------------------------------------


 

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of
Partnership
Interests (e.g.,
general or
limited)

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of
Outstanding
Partnership
Interests of the
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trust Interests or other Equity Interests not listed above:

 

Grantor

 

Trust

 

Class of Trust
Interests

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

Percentage of
Outstanding
Trust Interests
of the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)   Pledged Debt:

 

Grantor

 

Issuer

 

Original
Principal
Amount

 

Outstanding
Principal
Balance

 

Issue Date

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D) Instruments

 

Grantor

 

Instruments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E) Commercial Tort Claims

 

Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F) Letter of Credit Rights

 

Beneficiary

 

Account Name and
Number

 

Principal Amount of Instrument

 

Expires

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit E-8

--------------------------------------------------------------------------------


 

EXHIBIT F

TO COLLATERAL AGREEMENT

 

FORM OF

 

PERFECTION CERTIFICATE

 

[TO BE ATTACHED]

 

Exhibit F-1

--------------------------------------------------------------------------------